Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0011, line 2, “adjusted” should read “adjust”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a calculation part” first recited in claim 1, “an output part” first recited in claim 1, “a display part” first recited in claim 6, “an input part” first recited in claim 6, and “a computation part” first recited in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For all the software implemented parts discussed below, the limitations are interpreted as being performed on a generic computing device as outline in Paragraphs 0078-0085, including the specific generic parts of a CPU (0079, 0085) capable of executing the programs and parts, a RAM (0080) and/or ROM (0081), and other parts discussed below.
“a calculation part” – Interpreted as a portion of the software program executed by the CPU (see Paragraph 0085) of the skill evaluation device. The calculation part is outlined in paragraphs 0067-0075 and performs the functionality of calculating index values for evaluation items (see Paragraph 0067) for instance by finding the ratio of the “waste time” (non-operation 
“an output part” – Interpreted as a portion of the software program executed by the CPU (see paragraph 0085) of the skill evaluation device. The output part is outlined in paragraph 0076 and performs the functionality of rendering the visual display of information displayed by the display part below. The output part is interpreted as generating radar charts and other index information based on the calculated values of the calculation part (see paragraph 0085).
“a display part” – Interpreted as a hardware component of the computer composing the skill evaluation device that is a display component exemplified as an LCD monitor (see 0084).
“an input part” – Interpreted as a hardware component of the computer composing the skill evaluation device that is a keyboard, a mouse, and/or a touch panel (see 0083).
“a computation part” – Interpreted as a hardware component of the computer composing the skill evaluation device that is a CPU (see 0078).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of “an acquisition part” and “an extraction part”, first recited in claim 1, invoke 35 U.S.C. 112(f) and are interpreted as portions of a software program executed by a computing device, and thereby require a corresponding structure and function within the specification to be valid. For a function performed by a programmed computer, the limitations require the recitation of both the computer and the algorithm that causes the computer to perform the function. The specification does disclose a generic computing device to perform the function, including a CPU, ROM and/or RAM, a display, and an input device (keyboard, mouse, and/or touch panel) (see paragraphs 0078-0085), but the disclosure lacks the corresponding recitation of the algorithm to fully show possession of the invention. Specifically, the “acquisition part” is described in the specification 
Claims 2-7 and 10-16 recite the same limitations and are also rejected by virtue of their dependency from claim 1.
Claim 9 recites the same limitations of “an acquisition part” and “an extraction part” and therefore is rejected under the same grounds as discussed above for claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an acquisition part” and “an extraction part”, in claims 1-7 and 9-16, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As the limitations are functions performed by a programmed computer, the limitations require the recitation of both the computer and the algorithm that causes the computer to perform the function in the specification. For both limitations, the algorithm is lacking to particularly point out how the function is performed by the computing device disclosed in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 and 10-16 are rejected as they include the same claim limitations as claim 1 and by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 9 recite a process/system executing a process of evaluating an operator’s performance, the process including the step of calculating an index value of a skill of the operator for one or more evaluation items based on the data of the specific time range. The recited step, under its broadest reasonable interpretation, is an evaluation performed by comparing an operator’s performance based on time completing a task and non-operation time. The recited step, as drafted, is a process that is a method of applying an abstract idea, specifically a mental process (evaluation) capable of being performed in the mind, but for the recitation of the additional elements of acquiring time range information, extracting data of a specific time range, and outputting index information. If claim limitations, under their broadest reasonable interpretation, include a mental process, the limitations fall under the abstract ideas judicial exception and are therefore not drawn to eligible subject matter. Accordingly, claims 1, 8, and 9 recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional steps are acquiring time range information, extracting data of a specific time range, and outputting index information. The additional steps are insignificant extra-solution activity as, under their broadest reasonable interpretation, the additional steps are receiving input data (acquiring, see paragraphs 0061-0062, 0088 which disclose the acquiring time range information includes the device pulling the evaluation units, information, and time range based on the user input to the input part), processing the data (extracting, see paragraphs 0064-0066, 0089 which disclose the step of extracting data being to access and process the data acquired by the acquisition part/step), and outputting/displaying data related to the practice of the abstract idea (see paragraphs 0076-0077). The other additional element is the “skill evaluation device” and parts which are interpreted as software executed by a generic computing device as such the device under its broadest reasonable interpretation is a generic computing device used to apply the abstract idea (see the 112f interpretation above and see paragraphs 0078-0085 which disclose the skill evaluation device has a hardware configuration including a CPU, RAM and/or ROM, a communication part (LAN/WIFI connector), an input part (mouse/keyboard), and a display, and  based on these components, the device is a computing device without special or unique hardware making it a generic computing device). As such, the additional element falls under the “apply it” 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of acquiring time range information, extracting data of a specific time rang, and outputting index information are insignificant extra-solution activity performed before and after the abstract idea (calculating an index value (evaluation)). The additional elements of a skill evaluation device and parts of a software program performing the process are a generic computing device and its functions used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1, 8, and 9 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-7 and 10-16 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example: 
The limitations of claim 2, under their broadest reasonable interpretation, further recite steps of acquiring/receiving data (evaluation unit information) and extracting/determining the data of the specific time range. As such, the claim recites further abstract ideas of a mental process as determining the data of the specific time 
The limitations of claims 3-5 and 10-12 are further clarifying how the extraction part determines the data of the specific time range to be extracted. As discussed above, the step of extracting data from the operation status data is processing data which is a pre-solution extra-solution activity before the performance of the abstract idea (calculating the index value). As such, the extra-solution activity does no amount to significantly more as they do not impose meaningful limitations on practicing the abstract idea from claim 1, and the same analysis of the independent claim is therefore applicable on these claims.
The limitations of claims 6 and 13-16 depend from varying claims but recite the same steps of displaying the operation status data and acquiring a user input based on the displayed data. As such, both steps, under their broadest reasonable interpretation, are extra-solution activities (displaying data and receiving inputs) that do not amount to significantly more than the judicial exception as they do not impose meaningful limitations on practicing the abstract idea from claim 1. As such, the same analysis of the independent claim is therefore applicable on these claims.
The limitation of claim 7 further clarifies the step of displaying the operation status data and therefore recites the same extra-solution activity as claim 6 from which the claim depends. Therefore, the limitation does not meaningfully limit the practice of 
Accordingly, claims 2-7 and 10-16 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP H0855103), hereinafter referred to as Yoshihiro, in view of Inoue et al. (US PGPub 200530216326), hereinafter referred to as Inoue.
In regards to claim 1, 8, and 9, Yoshihiro teaches a skill evaluation device (Paragraph 0001) comprising: 
an acquisition part acquiring time range information (Paragraph 0009 discloses the device recording a user’s operations within a time interval) indicating an arbitrary time range (Paragraph 0009 teaches the time interval of the user’s performance is arbitrary); 
an extraction part extracting data of a specific time range (Paragraph 0009 discloses a “frequency distribution” which is the specified operational time) determined based on the time range information from operation status data (Paragraphs 0009, 0014 disclose observing a user’s operations and recording the same (operation status data)) indicating an operation status of an operator in a time series (Paragraph 0020 discloses that the frequency distribution includes the time between operations of subsequent operations (time series)); 
a calculation part calculating an index value of a skill of the operator (Paragraphs 0009, 0015 disclose calculating a skill index value corresponding with the skill level of the user) for one or more evaluation items (Paragraph 0020 discloses the based on the data of the specific time range (Paragraph 0022 discloses that the event type is used to determine the appropriate frequency distribution from which the variance value that becomes the skill index is calculated); and 
Yoshihiro does not expressly teach an output part outputting index information indicating the index value.  However, Inoue teaches an output part outputting index information indicating the index value (Paragraph 0032 discloses registering (outputting) the skill value to a second database which can be displayed by the device (see paragraph 0023).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro to incorporate the teachings of Inoue by incorporating the step of outputting the index value/information to a second database and displaying the data, as both references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. As these are all performance evaluation systems, it would have been obvious to incorporate the step of outputting and displaying the calculated index value information of Yoshihiro as both Yoshihiro and Inoue have skill index values. One of ordinary skill in the art would modify Yoshihiro by incorporating the step of outputting the index information after the calculation step in order to provide users and managers a display of the calculated information. Upon such modification, the method and system of Yoshihiro would include outputting index information indicating the index value by the computing device/processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Inoue with Yoshihiro’s system and method in order to 
In regards to claim 2, Yoshihiro further teaches wherein the acquisition part acquires evaluation unit information indicating an evaluation unit of the skill (Paragraph 0020 teaches the system retrieving event (operation) information and determining (indicating) the event type (evaluation unit)), and the extraction part determines the data of the specific time range (Paragraphs 0009, 0014 disclose the frequency distribution (specific time range) being obtained with the event information sampling of the time range) which at least partially overlaps with the arbitrary time range indicated by the time range information based on the evaluation unit information (Paragraph 0014 teaches the frequency distribution and sampling time occurs within the observed time range (arbitrary time range) based on the determined event type).
In regards to claim 3, Yoshihiro does not teach wherein the extraction part determines, as the data of the specific time range, data within the arbitrary time range indicated by the time range information excluding data unassociated with the evaluation unit. However, Inoue further teaches wherein the extraction part determines, as the data of the specific time range, data within the arbitrary time range indicated by the time range information excluding data unassociated with the evaluation unit (Paragraphs 0008, 0020 teach a skill evaluation system having different kinds of checks/repairs (operations/evaluation units) that can be selected within the system and the system provides the skill level for each check/repair (unit) based on the operation time of the mechanic (operator) vs. the databased average time the operation should take to complete while ignoring the other checks/repairs not selected).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshihiro by incorporating the teachings of Inoue to include wherein the extraction part determines, as the data of the specific time range, data within the arbitrary time range indicated by the time range information excluding data unassociated with the evaluation unit, as both references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. Additionally, it would have been obvious to one of ordinary skill in the art to include the step of excluding data unassociated with the evaluation unit in order to provide users and managers with accurate and specific skill evaluation information for the relevant/selected skills (units).
In regards to claims 4 and 10, Yoshihiro further teaches wherein the extraction part determines, as the data of the specific time range, data associated with the evaluation unit (Paragraphs 0013, 0020 teach the system extracting and reading the event information (data associated with the evaluation unit)) within a predetermined period adjacent to the arbitrary time range indicated by the time range information (Paragraph 0020 teaches the frequency distribution (based on the selected event type therefore predetermined) which is based on time between operations (adjacent to the operations)).
In regards to claims 5, 11, and 12, wherein the extraction part determines, as the data of the specific time range, data associated with the evaluation unit (Paragraphs 0013, 0020 teach the system extracting and reading the event information (data associated with the evaluation unit)) within the arbitrary time range indicated by the time range information (Paragraphs 0014, 0020 teach the system sampling time (time range information)) for the event information during the time range and including that as part of the evaluation).
In regards to claims 6, 13, 14, 15, and 16, Yoshihiro does not expressly teach comprising a display part displaying the operation status data, wherein the acquisition part acquires the time range information inputted from an input part based on the operation status data displayed on the display part. However, Inoue further teaches comprising a display part (Paragraph 0023; Ref 13 shows a terminal device which includes displaying results) displaying the operation status data (Paragraph 0023, 0036 teach the terminal device being capable of showing the results of the system operation including accessing (thereby displaying) and searching the database for skill values and maintenance schedules (operation status)), wherein the acquisition part acquires the time range information inputted (Paragraph 0026, 0031 teach the measured operation time (time range information) inputted by a user into the terminal device and processed (acquired) by the processor) from an input part (Paragraph 0023; Ref 13 teaches the terminal device includes a mouse and keyboard for inputting) based on the operation status data displayed on the display part (Paragraph 0036 teaches the user checking the schedule (displayed status data) for assigning and recording the check/repair tasks (operation data)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshihiro by incorporating the teachings of Inoue to include comprising a display part displaying the operation status data, wherein the acquisition part acquires the time range information inputted from an input part based on the operation status data displayed on the display part, as both references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. Additionally, it would have been obvious to one of ordinary skill in the art to include the step of displaying data and .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of Inoue as applied to claim 6 above, and further in view of Ishida et al. (US PGPub 20110022432), hereinafter referred to as Ishida.
 In regards to claim 7, Yoshihiro as modified by Inoue does not explicitly teach wherein the display part displays the operation status data for each of a right hand and a left hand of the operator. However, Ishida teaches wherein the display part (Paragraph 0148 teaches an output device such as a display) displays the operation status data for each of a right hand and a left hand of the operator (Paragraphs 0128-0129; Figs 3, 4 show the location (operation status data) of the left and right hand including the action being performed (operation) (Ref 122b))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro in view of Inoue to incorporate the teachings of Ishida by incorporating the step of displaying the operation status of each hand, as all of the references and the claimed invention are directed to employee performance evaluation systems using time tracking. As these are all performance evaluation systems, it would have been obvious to incorporate the step of displaying the operation status of each hand in order to provide a more comprehensive evaluation information. One of ordinary skill in the art would modify Yoshihiro in view of Inoue by incorporating the step of displaying the operation status of the left and right hands. Upon such modification, the method and system of Yoshihiro in view of Inoue would include the display part displays the operation status data for each of a right hand and a left hand of the operator by the device. It would have 
Conclusion
Accordingly, claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715